DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Claim Status……………………………………………………..…………………………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 3
Conclusion…………………………………………………………………………………...... 5


Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to amendment filed 5/16/2022.Claims 1-4,6-11,13-17,19-20 are pending. In response to Amendment, the previous rejection of Claims 1, 8 and 15 under 35 U.S.C. 103 as being unpatentable over Sedeffow et al (US 2020/0005428) in view of Sahoo et al (US 9,330,51) are withdrawn. The terminal disclaimer filed 6/16/2022 has been accepted. 

				
				Allowable Subject Matter 
Claims 1-4,6-11,13-17,19-20 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Sedeffow teaches the  method comprising: receiving, by an image processing device, one or more images from an image capture device ( figure 32, The image 2908 in spherical format shown in FIG. 29 is a projection of an image that was taken by a camera, paragraph [0195]), the one or more images each associated with metadata comprising a common direction ( paragraph [0196] many spherical cameras have internal gyroscopes which provide the pose-roll and pose-pitch angles, and if an image was taken with one of these cameras, then these angles are stored with the image metadata), and for each of the one or more images: 
adding one or more pairs of parallel lines, each pair of parallel lines designating one of the start or end of construction during a current period of time(figure 34; paragraph [0101-0102]); 
converting each of the one or more pairs of parallel lines into intersection coordinates with 2D drawing elements ( The method of transforming spherical coordinates into two-dimensional Cartesian coordinates on a plane is illustrated in FIG. 30. Viewer instructions 1311 create the spherical format of an equirectangular image or other image by wrapping it around the inside of a notional sphere 3001, centered on the position 3002 of the camera when the photograph was obtained. Every point in the spherical format is defined by spherical coordinates of pitch and yaw. The sphere can be considered to have an internal three-dimensional Cartesian coordinate system, including an x-axis 3003, a y-axis 3004 and a z-axis 3005. The spherical coordinates of pitch and yaw are measured relative to the plane of sphere 3001 where z is equal to zero, i.e. the plane containing the x- and y-axes. Yaw is measured parallel to this plane from the x-axis, and pitch is measured from this plane, paragraph [0178] also see figure 4),Sedeffow teaches in figure 30-31   that a position in two-dimensional Cartesian coordinates on plane 3010 can be obtained for point 3012, paragraph [0180-0181])  ;
 and calculating construction progress from the intersection coordinates(Therefore, by identifying discontinuities in the image that indicate the intersection of a wall and the floor, it is possible to calculate Cartesian coordinates for these discontinuities, and thereby produce a floorplan of the room. These discontinuities may be identified either by a user selecting corners or edges, or by an automatic process that traces edges, paragraph [0182-0183]). 
Sahoo et al (US 9,330,501) teaches a memory (1.e., “memory 104’, Col. 3 lines 30-55) comprising a 2D drawing comprising a 2D floor plan of the building (i.e., “floor plan 300 of a building, Col. 7 lines 50-61), and a processor (i.e., “CPU 102’, Col. 3 lines 30-55) the 2D drawing comprising a 2D floor plan or a 2D elevation plan (See for example, FIG 4A, Col. 9 lines 10-18) in the 2D floor plan from the one or more photos (i.e., “position data that specifies the physical location 412 in the building associated with that image", Col. 9 lines 19-39); and converting/convert the position coordinates (1.e., “specify the locations of the panoramic images 410 relative to the coordinate system associated with the building”, Col. 9 lines 19- 54). None teaches : 
converting each of the one or more pairs of parallel lines into intersection coordinates with 2D drawing elements, the 2D drawing comprising a 2D floor plan or a 2D elevation plan; and calculating construction progress from the intersection coordinates, wherein each of the one or more images comprises one of a frame extracted from a video, a 360 degree photo, or a non-360 degree photo, wherein the one or more images are captured at predetermined locations associated with a building, wherein the metadata comprises a common direction reference for all captured images.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claims 8 and 16 are allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



					
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664

/NANCY BITAR/      Primary Examiner, Art Unit 2664